Exhibit 99.1 Financial Report April – June 2017 Meeting margin guidance despite flat LVP (Stockholm, Sweden, July 21, 2017) – For the three-month period ended June 30, 2017, Autoliv, Inc. (NYSE: ALV and SSE: ALIV.Sdb), the worldwide leader in automotive safety systems, reported consolidated sales of $2,545 million. Quarterly organic sales* grew by 0.2%. The reported operating margin was 8.5% while the adjusted operating margin* was 8.4% (for non-U.S. GAAP measures see enclosed reconciliation tables).
